DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al. (KR 100669362 B1, published on  January 16, 2007) (“Kim” hereunder) in view of Chen et al. (US 20150005247 A1, published on January 1, 2015) (“Chen” hereunder).  
	Chen teaches cosmetic compositions comprising at least one phenolic compounds containing at least one flavonoid phenolic compound, at least one hydrotrope, at least one emulsifier, a lipid-soluble antioxidant and water.  The reference teaches the at least one hydrotrope is used in an amount that is effective to solubilize the at least two phenolic compounds.  See [0010].  The reference further teaches that that cosmetically acceptable hydrotropes “dramatically” improve the water solubility of the phenolic compounds, particularly polyphenols in all cosmetic formulations that contain water.  See [0014, 0015, and 0041].  The reference teaches that the amount of the hydrotropes will depend on the type of the phenolic compounds, which can be present in the amount ranging from 0.01 to about 10 wt %.  See [0026, 0029].  The reference further teaches that a clear aqueous hydrotrope solution comprising phenolic flavone compound (baicalin) is obtained and formulated into a serum or water in silicone gel.  See Example 3; [0059].  Although there is no specific mention of transparency of the final compositions, such would have been obvious since the poorly soluble phenolic flavone compounds are completely dissolved in the hydrotropic solution. 
	Chen fails to specifically disclose amentoflavone. 
	Kim teaches a cosmetic composition comprising 0.0001-10 wt % Selaginella tamariscina extract which is useful for skin whitening effect as well as antioxidant and anti-aging effects.  The reference teaches that the extract contains bioflavonoids compounds including amentoflavone.  
	Given the teachings of Chen to use hydrotropes to solubilize and stabilize phenolic flavone compounds, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings and look for specific flavone compounds such as Selaginella tamariscina extract disclosed by Kim.  The skilled artisan would have been motivated to do so with a reasonable expectation of success, as 1) Chen teaches that the invention is useful in dissolving flavonoids polyphenols obtained from plants such as flavones, etc to make cosmetic formulations; and 2) Kim teaches Selaginella tamariscina extract comprising amentoflavone, which is a biflavonoid useful as an antioxidant, skin whitening agent and anti-aging agent in cosmetic compositions. The skilled artisan would have had a reasonable expectation of successfully producing a clear and stable cosmetic composition comprising amentoflavone as described in present claims 1 and 3. 
	Regarding the limitation “wherein the first agent and the second agent are respectively stored in a two-liquid type container and mixed before use” denotes a process of making the product.  It is well known in patent law, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, the claimed invention is a product, while the wherein clause defines a process of making the product.  Since the product is obvious over Chen in view of Kim, claim 1 is rejected even though the references do not specifically teach or suggest separately storing the hydrotrope and amentoflavone prior to use as defined in the process limitation. 
Regarding claim 2, Chen discloses the same hydrotropes in paragraph [0020]. 
Regarding claims 8 and 9, Chen teaches using additional solvents such as glycols, particularly glycerin, propylene glycol (propanediol), dipropylene glycol, etc. in Examples 3 and 4.  See also [0033]. 
Regarding claims 13 and 14, the lotion formulations in Kim contain 5 wt% of glycerin. See Example 9.  The gel formulation in Chen Example 4 contains 3 wt % glycerin.  Thus using glycerin in the Chen formulation comprising amentoflavone within the disclosed concentration ranges would have been obvious. 


Claims 1, 2 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen in view of Park et al. (US 20120022151 A1, published January 26, 2012) (“Park” hereunder).
	Chen is relied upon as discussed above. 
	Park teaches skin softening lotion and milk lotion comprising 2 wt % amentoflavone, polyhydric alcohols (glycerin, butylene glycol and propylene glycol) and water.  See Preparation examples 1 and 2. The reference teaches that amentoflavone is an anti-aging agent and prevents damage to skin cell caused by UV rays.  See [0023-0028].
	Given the teachings of Chen to use hydrotropes to solubilize and stabilize phenolic flavone compounds, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings and look for specific flavone compounds such amentoflavone disclosed by Park.  The skilled artisan would have been motivated to do so with a reasonable expectation of success, as 1) Chen teaches that the invention is useful in dissolving flavonoids polyphenols obtained from plants such as flavones, etc to make cosmetic formulations; and 2) Park teaches amentoflavone, which is a biflavonoid useful as an anti-aging agent in cosmetic compositions. The skilled artisan would have had a reasonable expectation of successfully producing a clear and stable cosmetic composition comprising amentoflavone as described in present claims 1 and 3. 
	Regarding the limitation “wherein the first agent and the second agent are respectively stored in a two-liquid type container and mixed before use” denotes a process of making the product.  It is well known in patent law, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In this case, the claimed invention is a product, while the wherein clause defines a process of making the product.  Since the product is obvious over Chen in view of Kim, claim 1 is rejected even though the references do not specifically teach or suggest separately storing the hydrotrope and amentoflavone prior to use as defined in the process limitation. 
Regarding claim 2, Chen discloses the same hydrotropes in paragraph [0020]. 
Regarding claims 8 and 9, Chen teaches using additional solvents such as glycols, particularly glycerin, propylene glycol (propanediol), dipropylene glycol, etc. in Examples 3 and 4.  See also [0033]. Using glycerin, propylene glycol and butylene glycol with amentoflavone is also suggested in Park. 
Regarding claims 10 and 11, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Chen teaches that the phenolic compounds can be present in the amount ranging from about 0.1 to about 5 % based on the total weight of the composition.  See [0026, 0029].  Park teaches formulations 2 wt % amentoflavone, polyhydric alcohols (glycerin, butylene glycol and propylene glycol) and water.   Reducing the concentration of the active amount would obviously result in a less potent and mild result which may be more suitable for certain targeted user groups (e.g., demography, symptoms, etc).  Discovery of optimal concentration of the active ingredient by routine experimentations would have been well within the ordinary skill in the art. 
Regarding claim 12, the serum formulation in Example 3 contains 10 wt % of hydrotropes (nicotinamide and caffeine) and 0.5 wt % of flavone phenolic compound.  In Example 4, 7 wt % of the hydrotropes (niacinamide and caffeine) is used per 0.50 wt % the polyphenolic compounds.  As indicated above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller.  In this case, Chen teaches that the amount of the hydrotropes will depend on the type of the phenolic compounds.  Since Park teaches using 2 wt% of amentoflavone in anti-aging skin formulations, manipulating the amount of the hydrotropes to solubilize the flavone compound to optimize the concentration would have only taken ordinary skill in the art. 
Regarding claims 13 and 14, the lotion formulations in Park contain 3.5 wt% or 3 wt % of glycerin. See Examples 1 and 2.  The gel formulation in Chen Example 4 contains 3 wt % glycerin.  Thus using glycerin in the Chen formulation comprising amentoflavone within the disclosed concentration ranges would have been obvious. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Park as applied to claims 1, 2 and 8-14, and further in view of Morganti (US 20140031314 A1, published on April 18, 2012) 
Chen fails to teach encapsulating flavone compounds as described in present claim 4. 
	Morganti teaches cosmetic composition comprising chitin/hyaluronic acid complex comprising at least one active ingredient and a kit to make such composition. See Fig, [0113]. The reference teaches that such chitin nanofibrils complexes have a greater efficacy and stability of the active ingredients by 1) increasing the amount of available active ingredient; 2) increasing the penetrability of the active ingredient and 3) increasing the stability overtime of the encapsulated active ingredient.  See [0034-0038].  The active agent may be used to treat aging skin, skin spots, hyperpigmentation, eczemas, etc.  See [0062-0065, 0097]; reference claim 9.  The kit comprises one or more aliquots comprising the complexes containing the active ingredients and.  The precipitate obtained from the reaction may be separated from the supernatant by filtration or centrifugation, and optionally purified and/or subsequently refined to reduce the sizes of the complex to a micro- or nanometric structure.  See [0053-0055].  

Regarding claim 5, it is viewed that the loading amount of amentoflavone in a hydrophilic oligomer cavity would depend on the specific oligomer/molecules used to complex the active ingredient. Morganti teaches that encapsulation of lutein in amorphous chitin/HA, chitosan/HA and crystal chitin nanoparticles/HA complexes varied between 10-35 %. It is viewed that the present claimed loading amount is viewed the inherent result of using prior art hydrophilic oligomer structure derived from a hydrophilic natural polymer to encapsulate amentoflavone. 
Regarding claims 6 and 7, although the references do not specifically disclose the amount of the amentoflavone-oligomer complex contained in the second agent or in the final composition, formulating a composition with a targeted concentration would have been obvious to one of ordinary skill in the art as 1) Park suggests a topically suitable amount of the active ingredient in a conventional formulation; and  2) Morganti teaches that the loading amount of the active ingredient by the oligomer complex can be determined after the encapsulation.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617